          Case 5:14-cv-00665-F Document 440 Filed 06/30/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA

 RICHARD GLOSSIP, et al.,                    )
                                             )
              Plaintiffs,                    )
                                             )
               vs.                           )       Case No. 5:14-CV-665-F
                                             )
 RANDY CHANDLER, et al.,                     )
                                             )
              Defendants.                    )

                              SUGGESTION OF DEATH

       Pursuant to Federal Rule of Civil Procedure 25(a)(2), counsel for Plaintiff Jimmy

Dean Harris hereby provides notice that Mr. Harris passed away on June 29, 2021. The

rights sought to be enforced in this action survive as to the remaining plaintiffs.

Accordingly, the action does not abate, and proceeds in favor of the remaining plaintiffs.

Dated: June 30, 2021               Respectfully submitted,

                                   s/ Emma V. Rolls___________
                                   Emma V. Rolls, OBA # 18820
                                   Office of the Federal Public Defender
                                   215 Dean A. McGee Ave., Suite 707
                                   Oklahoma City, OK 73102
                                   Telephone: (405) 609-5975
                                   Emma_Rolls@fd.org

                                   Harry P. Cohen (admitted pro hac vice)
                                   Michael K. Robles (admitted pro hac vice)
                                   James K. Stronski (admitted pro hac vice)
                                   CROWELL & MORING LLP
                                   590 Madison Avenue
                                   New York, NY 10022
                                   Telephone: (212) 223-4000
                                   hcohen@crowell.com
          Case 5:14-cv-00665-F Document 440 Filed 06/30/21 Page 2 of 2




                                   Jon M. Sands
                                   Federal Public Defender District of Arizona
                                   Dale A. Baich (OH Bar No. 0025070)
                                   Jennifer M. Moreno (Bar No. CA 244967)
                                   850 West Adams Street, Suite 201
                                   Phoenix, Arizona 85007
                                   Telephone: (602) 382-2816
                                   Facsimile: (602) 889-3960
                                   dale_baich@fd.org

                                   COUNSEL FOR PLAINTIFF
                                   JIMMY DEAN HARRIS




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of June, 2021:

       1.    I electronically transmitted that attached document to the Clerk of Court
using the ECF System for filing and transmittal of Notice of Electronic Filing to all counsel
of record who are registered participants of the Electronic Case Filing System.

      2.      I served a hard copy of this document on the following party by First Class
Mail via the U.S. Postal Service:

              Wade Lay, DOC #516263
              Oklahoma State Penitentiary
              P.O. Box 97
              McAlester, OK 74502
              Pro Se Plaintiff


                                          s/ Emma V. Rolls___________
                                          Emma V. Rolls




                                             2
